Exhibit 10.2

 

RESTRICTED SHARE AWARD

 

UNDER THE

 

2008 OMNIBUS STOCK AND INCENTIVE PLAN

 

for

 

THOMAS GROUP, INC.

 

Effective as of the date executed below (“Date of Grant”), a Restricted Share
Award (“Award”) is granted by Thomas Group, Inc. (the “Company”) to Michael E.
McGrath (the “Holder”), provided that this Award is in all respects subject to
the terms and provisions of the 2008 Omnibus Stock and Incentive Plan for Thomas
Group, Inc. (the “Plan”), all of which are incorporated herein by reference,
except to the extent otherwise expressly provided in this Award.  Capitalized
terms used herein without definition shall have the respective meanings
specified in the Plan.

 

WITNESSETH

 

WHEREAS, the Holder assumed the additional roles of President and Chief
Executive Officer on December 21, 2009 in addition to his role as Executive
Chairman, and

 

WHEREAS, the Holder has agreed to devote substantially all of his time to these
roles at the Company for 2010, an increase from the one-third of his time
required by the role of Executive Chairman, and

 

WHEREAS, the Holder has agreed to do so for his existing cash salary of $330,000
per year for calendar year 2010, and

 

WHEREAS, the purpose of this Award is to advance the interests of the Company
and increase shareholder value by providing additional incentive to retain and
motivate the Holder, and

 

WHEREAS, the Company desires to grant to Holder an award which entitles the
Holder to receive up to 600,000 Restricted Shares subject to certain conditions
described herein;

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:

 

1.               Restricted Share Award. The Company hereby issues to the Holder
the right to receive an aggregate of up to 600,000 Restricted Shares (the
“Restricted Shares”) under the Plan upon the terms and subject to the conditions
set forth in this Award.

 

--------------------------------------------------------------------------------


 

2.               Delivery of Shares.  The Restricted Shares shall be delivered
to the Holder in separate installments at the each of the following dates:

 

 

a.

March 31, 2010

 

150,000 shares

 

 

b.

June 30, 2010

 

150,000 shares

 

 

c.

September 30, 2010

 

150,000 shares

 

 

d.

December 31, 2010

 

150,000 shares

 

 

3.               Condition for Delivery of Restricted Shares.  The Holder shall
be entitled to receive an installment of Restricted Shares only if as of the
delivery date specified above with respect to such installment he continues to
be employed by the Company in the roles of Executive Chairman, President and
Chief Executive Officer.

 

4.               Restriction on Shares to be Removed upon Delivery.  Upon
delivery, all restrictions will be removed and the delivered Shares will be
unrestricted, except as may otherwise be required by law.

 

5.               Authority to Deliver Shares.  The Vice President of Human
Resources and the Chief Financial Officer jointly shall be authorized to execute
such documents as may be required to effect delivery of the Shares on each of
the dates set forth above if the condition for delivery of Restricted Shares
specified in Section 3 above has been met.

 

6.               Withholding.  On each date on which the Shares are delivered,
the Holder shall be required to pay to the Company, in cash, the amount which
the Company reasonably determines to be necessary in order for the Company to
comply with applicable Federal or state income tax withholding requirements and
the collection of employment taxes.

 

7.               Status of the Holder with Respect to Shares.  The Holder shall
have no rights, powers or privileges with respect to the Restricted Shares until
such Shares are delivered to the Holder.

 

8.               Representations and Warranties.  As a condition to the delivery
of the Shares, the Board of Directors of Thomas Group, Inc. (the “Board”) may
obtain such agreements or undertakings, if any, as the Board may deem necessary
or advisable to assure compliance with any law or regulation including, but not
limited to, the following:

 

a.               a representation, warranty or agreement by the Holder to the
Company that he is acquiring the Shares for investment and not with a view to,
or for sale in connection with, the distribution of any such Shares; and

b.              a representation, warranty or agreement to be bound by any
legends that are, in the opinion of the Board, necessary to comply with the
provisions of any securities

 

--------------------------------------------------------------------------------


 

law deemed by the Board to be applicable to the issuance of the Shares and are
endorsed upon the Share certificates.

 

9.               Termination of the Award.  Without limitation, this Award shall
automatically terminate and expire on the earlier of (i) the first date that an
aggregate of 600,000 Restricted Shares shall have been delivered under this
Award or (ii) the date of the Holder’s Separation, and upon the date of such
termination of the Award all Restricted Shares which have not been delivered on
or prior to such date will be permanently forfeited.

 

10.         Interpretation of the Award Provisions.  The Committee shall have
the authority to the full extent provided under the terms of the Plan to
interpret all terms of the Plan and this Award, and to otherwise supervise the
implementation of such terms.

 

11.         Governing Law.  TO THE MAXIMUM EXTENT PERMITTED UNDER APPLICABLE
LAW, THIS AWARD SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS.

 

12.         Binding Effect.  This Award shall inure to the benefit of and be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

 

13.         Amendments.  This Award may only be amended by a written document
signed by the Company and the Holder.

 

14.         Severability.  If any provision of this Award is declared or found
to be illegal, unenforceable or void, in whole or in part, the remainder of this
Award will not be affected by such declaration or finding and each such
provision not so affected will be enforced to the fullest extent permitted by
law.

 

15.         Counterparts.  This Award may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

 

IN WITNESS WHEREOF, the Company has caused these presents to be executed on its
behalf and the Holder has unto set his hand, all on the day shown below.

 

 

THOMAS GROUP, INC.

 

 

 

By:

/s/ Edward P. Evans

 

 

 

Edward P. Evans, Chairman of the

 

 

 

Compensation and Corporate

 

 

 

Governance Committee

 

 

 

Date:

March 9, 2010

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

The Holder agrees to be bound by all the terms of this Award and of the Plan.

 

 

By:

/s/ Michael E. McGrath

 

 

 

Michael E. McGrath

 

--------------------------------------------------------------------------------